DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 11-14, 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0058503 to Kato et al. (“Kato”).
As to claims 1 and 12, Kato discloses an electronic apparatus and a method, the electronic apparatus comprising: circuitry communicatively coupled to a personal listening device [paragraphs 0106, Figs. 5: elements 14 and 140, Fig. 9: elements 301 and 320 and Fig. 10: elements 380 and 390], wherein the circuitry is configured to: receive first audio content from a media source [Fig. 5: element 110, paragraph 0052, Fig. 6: step s10]; detect a first user with a hearing disability as a wearer of the personal listening device [paragraphs 0004-0005, 0030-32, 0042, 0051, Fig. 6: steps s13-s15]; modify one or more features of the first audio content based on an audio enhancement profile associated with the detected first user [Fig. 5: element 14, Figs. 2-4, paragraphs 0033-0042, Fig. 6: step s16]; generate second audio content based on the modification [Fig. 5, paragraph 0053]; and share the generated second audio content with the personal listening device [Figs. 5, 9, 10, paragraphs 0033, 0054-0055, 0082-0086 and 0106].
As to claims 2 and 13, Kato discloses wherein the circuitry is configured to control an audio reproductive system to play the first audio content concurrently with a playback of the second audio content on the personal listening device for a shared listening experience [Figs. 5, 9-10, paragraphs 0033, 0054-0055, 0082-0086 and 0106].
As to claim 3, Kato discloses wherein the audio reproductive system comprises one or more of an external wireless speaker, a set of internal speakers, an external wired speaker, a sub-woofer, a tweeter, a soundbar, or an optical audio device [paragraphs 0051, 0053, Fig. 5: element 120].
As to claims 4 and 14, Kato discloses an image-capture device communicatively coupled to the circuitry, wherein the circuitry is further configured to: control the image-capture device to capture an image of a listening environment comprising the first user and the personal listening device; and detect the first user as the wearer of the personal listening device based on the captured image [paragraphs 0028-0029, 0051, 0063-0065, Fig. 5, Fig. 6: steps s13-s17].
As to claim 9, Kato discloses a display device configured to display video content that is associated with the first audio content [paragraphs 0051, 0056, 0083, 0097].
As to claim 11, Kato discloses wherein the one or more features comprises an amplitude of a number of audio frames of the first audio content, amplitude levels of a band of audible frequencies of the first audio content, a dynamic range of the first audio content, amplitude levels of speech frames in the first audio content, or a regulation speed for adjustment in gain levels for audio frames of the first audio content [paragraphs 0038, 0075-0076].
As to claim 20, Kato discloses an electronic apparatus and a method, the electronic apparatus comprising: circuitry communicatively coupled to a personal listening device [paragraphs 0106, Figs. 5: elements 14 and 140, Fig. 9: elements 301 and 320 and Fig. 10: elements 380 and 390], wherein the circuitry is configured to: receive first audio content from a media source [Fig. 5: element 110, paragraph 0052, Fig. 6: step s10]; detect a first user with a hearing disability as a wearer of the personal listening device [paragraphs 0004-0005, 0030-32, 0042, 0051, Fig. 6: steps s13-s15]; modify one or more features of the first audio content based on an audio enhancement profile associated with the detected first user [Fig. 5: element 14, Figs. 2-4, paragraphs 0033-0042, Fig. 6: step s16]; generate second audio content based on the modification [Fig. 5, paragraph 0053]; share the generated second audio content with the personal listening device [Figs. 5, 9, 10, paragraphs 0033, 0054-0055, 0082-0086 and 0106] and control an audio reproductive system to play the first audio content concurrently with a playback of the second audio content on the personal listening device [Figs. 5, 9-10, paragraphs 0033, 0054-0055, 0082-0086 and 0106].

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0058503 to Kato et al. (“Kato”) in view of U.S. Patent Application Publication No. 20180249263 to Raz et al. (“Raz”).  
As to claims 5 and 15, Kato discloses the electronic apparatus of claim 1 and the method according to claim 12 [see rejection of claims 1 and 12].
Kato does not expressly disclose wherein the audio enhancement profile is an audiogram comprising a hearing curve of the first user for both the left ear and the right ear of the first user.   
In the same or similar field of invention, Raz discloses wherein the audio enhancement profile is an audiogram comprising a hearing curve of the first user for both the left ear and the right ear of the first user [Raz paragraphs 0054-0055, 0065].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kato to have feature of wherein the audio enhancement profile is an audiogram comprising a hearing curve of the first user for both the left ear and the right ear of the first user as taught by Raz.  The suggestion/motivation would have been to provide method and device adapted to modify audio signals in accordance with hearing capabilities of a group of individuals who are listening to the audio signals when played by a single source [Raz paragraph 0007].  
As to claims 6 and 16, Raz discloses wherein the circuitry is further configured to: compare the hearing curve of the first user with a reference hearing curve of a second user with normal hearing levels; and determine the one or more features of the first audio content for the modification based on the comparison [paragraphs 0054-0055]. In addition, the same motivation is used as the rejection of claims 5 and 15.
As to claims 7 and 17, Raz discloses wherein the circuitry is further configured to: select a first audio portion as one of a left channel audio or a right channel audio of the first audio content based on a determination that the hearing curve for the first user indicates a hearing impairment condition for one of the left ear or the right ear of the first user; modify the one or more features of the selected first audio portion of the first audio content; and generate the second audio content based on the modification [paragraphs 0064-0068]. In addition, the same motivation is used as the rejection of claims 5 and 15.
As to claims 8 and 18, Raz discloses wherein the circuitry is further configured to: control the personal listening device to sequentially play a set of test tones at a corresponding set of audible frequencies, wherein the loudness of each test tone in the set of test tones increases while the respective test tone is played on the personal listening device [paragraphs 0055-0056, 0064-0065]; receive a set of user inputs while the set of test tones is played sequentially on the personal listening device, wherein each user input indicates a hearing threshold level for the respective test tone [paragraphs 0054-0056, 0064-0065]; and generate a hearing curve on an audiogram as the audio enhancement profile for the first user based on the received set of user inputs [paragraphs 0054-0056, 0064-0065]. In addition, the same motivation is used as the rejection of claims 5 and 15.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0058503 to Kato et al. (“Kato”) in view of U.S. Patent Application Publication No. 20180231944 to Johnston et al. (“Johnston”).  
As to claims 10 and 19, Kato discloses the electronic apparatus according to claim 9 and the method according to claim 12 [see rejection of claims 1 and 12].
Kato does not expressly disclose wherein the circuitry is further configured to: compute a first processing delay associated with encoding of the second audio content for a wireless sharing with the personal listening device; compute a second processing delay associated with decoding of the second audio content at the personal listening device; and calibrate a time of the display of the video content to synchronize with a playback of the second audio content on the personal listening device based on the computed first processing delay and the second processing delay.   
In the same or similar field of invention, Johnston discloses compute a first processing delay associated with encoding of the second audio content for a wireless sharing with the personal listening device; compute a second processing delay associated with decoding of the second audio content at the personal listening device; and calibrate a time of the display of the video content to synchronize with a playback of the second audio content on the personal listening device based on the computed first processing delay and the second processing delay [Johnston Abstract, paragraphs 0025-0026 0041-0042, 0065, Also see Fig. 3 and Claim 1].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kato to have above features of synchronizing audio and video by computing delay time as taught by Johnston.  The suggestion/motivation would have been to provide alternate audio simultaneously during a shared multimedia presentation [Johnston paragraph 0002].  
	Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 20150062429 to Barbulescu et al. [Figs. 4-7 and corresponding paragraphs].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652